Citation Nr: 1003845	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  04-41 870A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an initial increased rating for cervical 
spondylosis, currently evaluated as 10 percent disabling.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The Veteran served on active duty from July 1986 to 
November 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO), which, amongst other issues, granted 
service connection for cervical spine spondylosis, and 
awarded a noncompensable rating, effective November 2001.  In 
July 2003, the Veteran's claim was transferred to the 
Baltimore, Maryland RO due to a change in residence.  She 
disagreed with the noncompensable rating and the current 
appeal ensued.  

In August 2007, the Board remanded the instant claim for 
further development.  By rating decision of October 2009, the 
Veteran's noncompensable rating for cervical spondylosis was 
increased to 10 percent, effective September 17, 2009.  


FINDINGS OF FACT

1.  Prior to September 17, 2009, cervical spondylosis was not 
productive of slight cervical spine limitation of motion, 
mild incapacitating disc symptoms, incapacitating episodes 
having a total duration of one week but less than two weeks 
during the past 12 months, or forward flexion of the cervical 
spine greater than 30 degrees but not greater than 
40 degrees, or muscle spasm, guarding, or localized 
tenderness.  

2.  Since September 17, 2009, forward flexion of the cervical 
spine not greater than 30 degrees has been shown; cervical 
spine forward flexion less than 15 degrees, favorable 
ankylosis of the cervical spine, nor incapacitating episodes 
having a total duration of at least 4 week but less than 
6 weeks during the past 12 months has not been shown.  



CONCLUSIONS OF LAW

1.  Prior to September 2009, the criteria for a compensable 
rating for cervical spondylosis have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5290, 5293 
(2002)(2003), 5237, 5243 (2009). 

2.  Since September 2009, the criteria for a 20 percent 
rating, and no more have been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.71a, DCs 
5290, 5293 (2002)(2003), 5237, 5243 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that her service-connected cervical 
spondylosis is more severe than the current evaluation 
reflects.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  
38 C.F.R. § 4.1 (2009).  

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned 
rating, as in the present case, consideration must be given 
to whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Staged ratings are also appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2009).

Initially, the Board notes that during the course of the 
Veteran's appeal, the regulations pertaining to rating 
disabilities of the spine were amended on two occasions.  The 
Board is required to consider the claim in light of both the 
former and revised schedular rating criteria to determine 
whether an increased evaluation for the Veteran's spine 
disability is warranted.  VA's Office of General Counsel has 
determined that the amended rating criteria, if favorable to 
the claim, can be applied only for periods from and after the 
effective date of the regulatory change.  

Prior to September 26, 2003, under Diagnostic Code (DC) 5290 
(limitation of motion of the cervical spine), a 10 percent 
evaluation was assigned for slight limitation of motion; 20 
percent for moderate limitation of motion, and 30 percent for 
severe limitation of motion.  38 C.F.R. § 4.71a, DC 5290 
(effective prior to September 26, 2003).  

Under the old regulations for intervertebral disc syndrome 
(DC 5293)), a 10 percent evaluation was assigned for mild 
symptoms.  A 20 percent rating was assigned for moderate 
symptoms with recurring attacks.  A 40 percent evaluation was 
assigned for severe, recurring attacks with intermittent 
relief.  A 60 percent evaluation was assigned for pronounced, 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc with little intermittent relief.  38 
C.F.R. § 4.71a, DC 5293 (effective prior to September 23, 
2002). 

The first amendment to the Rating Schedule governing the 
rating of spinal disabilities pertained to the evaluation of 
intervertebral disc syndrome. 67 Fed. Reg. 54,345, 54,349 
(Aug. 22, 2002) (effective from September 23, 2002).  Under 
the revised criteria, effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, DC 
5293, as amended by 67 Fed. Reg. 54345-54349 (August 22, 
2002).  

A 10 percent evaluation is assigned with incapacitating 
episodes of having a total duration of at least one week but 
less than two weeks during the past 12 months; a 20 percent 
evaluation is assigned with incapacitating episodes of having 
a total duration of at least two weeks but less than four 
weeks during the past 12 months; a 40 percent evaluation is 
assigned with incapacitating episodes of having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent evaluation is 
assigned with incapacitating episodes of having a total 
duration of at least six weeks during the past 12 months. Id.

Note (1): For purposes of evaluations under DC 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  

Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  

The second revision to the Rating Schedule governing the 
rating of spinal disabilities was effective September 26, 
2003.  At that time, VA amended its Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, to institute a general rating 
formula for evaluating diseases and injuries of the spine, 
including cervical strain under DC 5237, degenerative 
arthritis of the spine under DC 5242, and intervertebral disc 
syndrome under DC 5243.  Under the revised criteria, 
intervertebral disc syndrome (preoperatively or 
postoperatively) will be evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  38 C.F.R. § 4.71a, The Spine, Note (6) (2003).

Under the General Rating Formula, a 10 percent rating is 
warranted when forward flexion of the cervical spine is 
greater than 30 degrees but not greater than 40 degrees; or 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or vertebral 
fracture with loss of 50 percent or more of the height.  A 20 
percent rating is warranted, in pertinent part, when forward 
flexion of the cervical spine is greater than 15 degrees, but 
not greater than 30 degrees, or the combined range of motion 
of the cervical spine is not greater than 170 degrees; or 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent requires forward flexion of the cervical spine to 15 
degrees or less; or with favorable ankylosis of the entire 
cervical spine; a 40 percent rating is warranted if the 
medical evidence shows unfavorable ankylosis of the entire 
cervical spine.  A 100 percent rating is warranted if there 
is unfavorable ankylosis of the entire spine.  These ratings 
are warranted if the above-mentioned manifestations are 
present, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243, effective September 
26, 2003).

The revised rating criteria under the General Formula for 
Diseases and Injuries of the Spine also, in pertinent part, 
provide the following Notes:

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees; extension is zero to 45 degrees; left and right 
lateral flexion are zero to 45 degrees; and left and right 
lateral rotation are zero to 80 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The combined normal range of motion of the 
cervical spine is 340 degrees.  The normal ranges of motion 
for each component of the spinal motion provided in this note 
are the maximum that can be used for calculation of the 
combined range of motion.  Id.  

With respect to evaluating intervertebral disc syndrome, 
effective September 26, 2003, a 40 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months.  A 60 percent rating is warranted for incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months. Note (1) provides that an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
(38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, effective 
September 26, 2003).


In this case, the pertinent evidence of record includes 
private medical reports showing treatment for various 
maladies, including neck pain in 2003, and the reports of VA 
examinations conducted during the pendency of the appeal in 
December 2001, January 2005, and September 2009.  

In December 2001, the Veteran underwent a VA examination.  
She complained of a three year history of neck pain with no 
specific injury.  The Veteran's neck was reportedly 
uncomfortable with sit-ups and push-ups in physical training.  
There were no radicular symptoms associated with her neck 
pain.  Physical examination revealed full range of motion her 
cervical spine.  Forward flexion was accomplished from 0 to 
65 degrees, extension from 0 to 50 degrees, lateral rotation 
from 0 to 55 degrees and lateral flexion from 0 to 
40 degrees.  Her reflexes were 2+ and symmetrical at all 
levels in the upper extremities.  She was asked to flex and 
extend her cervical spine.  There was no evidence of 
fatigability, weakened movement, incoordination, functional 
loss of range of motion, or further pain.  X-rays showed 
cervical spondylosis.  The pertinent diagnosis was history of 
mild strain, currently quiescent.  

The Board notes that the private treatment records of 2003 
showed that the Veteran was seen in June 2003 for 
paresthesias in her arms.  She stated that her symptoms were 
aggravated by pushing a jogging stroller.  She had no sense 
of paresthesias that extended to the lower extremities.  X-
rays showed minimal disc space narrowing at C5-C6 and C6-C7.  
Magnetic resonance imaging (MRI) demonstrated osteophyte 
complex at C5-C6.  In July 2003, while undergoing physical 
therapy, she reported a 90 percent overall pain improvement 
and 80 percent improvement in function.  She related that she 
was pain free.  She continued to complain of paresthesias to 
her left fingers, but this was reduced in the area of 
frequency and intensity.  

The Veteran underwent VA examination in January 2005.  She 
complained of intermittent posterior cervical pain associated 
with diffuse radiation down both upper extremities and 
diffuse numbness and tingling in both hands.  Physical 
examination of the cervical spine showed no tenderness, 
crepitus, or paraspinal spasm.  Range of motion showed 
forward flexion of 45 degrees, backward extension of 45 
degrees, right and left lateral flexion of 45 degrees, and 
right and left rotation of 80 degrees.  There was no 
objective evidence of pain on motion.  There was no evidence 
of weakened movement, excess fatigability, or incoordination.  
There was no evidence that these or pain decreased motion 
during exacerbation or repetitive activity.  Active and 
passive ranges of motion were identical.  There was no 
ankylosis and no history of doctor prescribed bed rest within 
the past 12 months.  

Pursuant to the Board's August 2007 remand, the Veteran 
underwent a VA examination on September 17, 2009.  She 
reported that she initially had flare-up neck pain that was 
severe in 1995 and in 2003.  She complained of lower level 
mild neck stiffness and pain most days and at least three to 
four times per week.  She had tingling in the third, fourth, 
and fifth fingers radiating alternately in either arm.  She 
attempted to play golf once a year and this caused tingling 
and stiffness for a day or two.  She had not seen a doctor 
since 2003 but had limited her lifestyle and activities.  She 
claimed she had a flare-up with worsening pain and stiffness 
once every six months.  Physical examination showed no 
cervical muscle spasm or trapezius spasm.  Range of motion 
revealed lateral flexion of 40 degrees on the right and left. 
On three repeated trials she indicated stiffness at the 
endpoint.  She had extension of 30 degrees and forward 
flexion of 30 degrees without event.  Muscle strength in the 
deltoids, biceps, triceps, wrist extensors, interosseous 
muscles, and thumb muscles were intact.  There was no 
atrophy.  Deep tendon reflexes were 2+and symmetrical except 
for a diminished ankle jerk which the examiner stated was not 
related to her service-connected disability.  The Veteran 
reported dysesthesias as described, but there was no clear 
root-like sensory loss.  The diagnostic impression was 
cervical spondylosis with mild limitation of mobility.  

In this case, while the Veteran reported pain during her 
initial VA examination in December 2001 and private treatment 
records of June 2003, the objective findings of the 
December 2001 VA examination showed no objective evidence of 
pain on neck motion.  Although the June 2003 evidence showed 
the neck to be supple with 10 point tenderness, the next 
month during physical therapy she was pain free.  The medical 
reports showed no postural abnormalities or any evidence of 
muscle wasting, atrophy, or loss of strength.  The medical 
evidence does not demonstrate slight actual or functional 
limitation of motion of the cervical spine, and no evidence 
of any mild intervertebral disc syndrome with recurring 
episodes at any time during the pendency of this appeal.  
Thus, a compensable rating under the old rating criteria for 
DCs 5290 or 5293 is not warranted.

As to rating the Veteran under the criteria for ankylosis, it 
is noted that ankylosis is "immobility and consolidation of 
a joint due to disease, injury, or surgical procedure. "  
Colayong v. West, 12 Vet. App. 524 (1999).  The Veteran 
retains significant motion of the spine, and there is no 
claim or evidence of vertebra fracture of the cervical spine.  
Thus, DCs 5287 and 5285, respectively, are not applicable to 
the facts in this case.  

The Board must also consider whether the Veteran is entitled 
to a compensable evaluation under the revised rating criteria 
for disabilities of the spine effective September 23, 2002, 
and the criteria effective from September 26, 2003, the 
effective dates of the revised regulations.  As indicated 
above, the revised regulations may not be applied prior to 
the effective date of the change. VAOPGCPREC 3- 2000.  

In this case, the first evidence of a compensable rating is 
evident during the September 17, 2009 VA examination.  During 
that examination, the Veteran had forward flexion limited to 
30 degrees, warranting a 20 percent rating under the criteria 
effective from September 26, 2003.  Such limitation would not 
be considered severe as required for a 30 percent rating 
under former DC 5290.  There is also no additional 
uncompensated motion that can provide a basis for a higher 
rating for pain under 38 C.F.R. §§ 4.40, 4.45.  Forward 
flexion of the cervical spine 15 degrees or less, or 
favorable ankylosis of the cervical spine, has not been 
shown.  Additionally, there has been no evidence of 
incapacitating episodes that required prescribed bed rest at 
any time during this appeal period.  Nor is there any 
evidence of neurological disability related to the cervical 
spine disability.  Therefore, a 20 percent rating and no 
more, is warranted for cervical spine spondylosis since 
September 17, 2009.  

The Board has also considered the Veteran's statements that 
her cervical spine spondylosis was worse.  She reported pain, 
tenderness, and tingling in the upper extremities.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
her through her senses.  Layno, 6 Vet. App. at 470.  She is 
not, however, competent to identify a specific level of 
disability of her disorder according to the appropriate 
diagnostic codes.  

Such competent evidence-concerning the nature and extent of 
the Veteran's claimed service-connected disorder on appeal-
has been provided by the medical personnel who have examined 
her during the current appeal and who have rendered pertinent 
opinions in conjunction with the evaluations.  The medical 
findings (as provided in the examination reports) directly 
addresses the criteria under which her disability is 
evaluated.  

As such, the Board finds these records to be more probative 
than the Veteran's subjective evidence of complaints of 
increased symptomatology.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (interest in the outcome of a proceeding 
may affect the credibility of testimony).  In sum, after a 
careful review of the evidence of record, the Board finds 
that the benefit of the doubt rule is not applicable and the 
appeal is denied.  

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted. The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an 
extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  
Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In this case, there is no evidence of marked interference 
with the Veteran's employment or frequent periods of 
hospitalization that indicate that referral for an 
extraschedular evaluation is warranted.  Specifically, there 
is no evidence of hospitalization during this appeals period 
as a result of her claimed service-connected disability nor 
that her disability has affected her employment.  
Specifically, she is not employed, not because of her 
cervical disability, but because she has decided to be a stay 
at home mom.  Although she states in an August 2009 statement 
that she is reluctant to pursue employment outside the home, 
she has provided for her own accommodation while a stay at 
home mom.  She is unsure if she can adequately perform in a 
more rigid and demanding workplace and ensure the rigors of a 
long commute and desk work.  However, the rating criteria for 
the claimed disability reasonably describes the Veteran's 
disability level and symptomatology, and provides for higher 
ratings for additional or more severe symptoms than currently 
shown by the evidence.  Thus, her disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluation is, therefore, adequate.  Consequently, 
referral to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, under 38 C.F.R. § 3.321 is 
not warranted.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies. See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009). 

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. Id. at 486. 

Here, the Veteran's claim for cervical spondylosis arises 
from her disagreement with the initial evaluation following 
the grant of service connection for the disability.  Courts 
have held that, once service connection is granted the claim 
is substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice for the initial increased rating claim is needed under 
VCAA.  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO obtained service treatment records.  Next, 
private treatment records were submitted on behalf of the 
claim.  Moreover, she underwent VA examinations in 
December 2001, January 2005, and pursuant to the Board's 
August 2007 remand, in September 2009.  Therefore, the 
available records and medical evidence have been obtained in 
order to make an adequate determination as to the claim. 

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claim.  See  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  




ORDER

Prior to September 17, 2009, a compensable rating for 
cervical spondylosis is denied.  

Since September 17, 2009, an initial increased rating for 
20 percent and no more, for cervical spondylosis, is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits. 




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


